Citation Nr: 0304572	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  95-01 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to May 
1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1992 and subsequent rating decisions from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
a low back disability.  

In June 2001, the Board remanded the case to obtain 
additional medical records and a VA examination and medical 
opinion.  This matter is now before the Board for appellate 
review.  


FINDING OF FACT

The medical evidence does not include a nexus opinion 
relating a current low back disability to active service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim in compliance with 
The Veterans Claims Assistance Act of 2000.  The VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claims for 
a benefit under a law administered by the VA.  38 U.S.C.A. 
§ 5103A (West 2002).  The VA shall notify the claimant and 
the claimant's representative, if any, of the evidence that 
is necessary to substantiate the claim, which evidence the 
claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West. 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
As mandated by the June 2001 Board remand, the veteran 
received a VA spine examination in September 2001.  The 
veteran and his representative filed several lay statements 
with the RO, and the veteran provided sworn testimony at a 
June 1996 regional office hearing.  The June 2001 Board 
remand and the RO's August 2001 letter informed the veteran 
of the applicable laws and regulations, the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining the evidence.  In these documents, VA informed 
the veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  The RO's 
August 2001 letter specifically informed the veteran of 
applicable provisions of The Veterans Claims Assistance Act 
of 2000.  The veteran's January 2003 statement asserted that 
he had no additional evidence to submit.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining specific types 
of evidence, provided ample opportunity to submit such 
evidence, and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  


Entitlement to service connection for a back disability

For the veteran to establish service connection for a low 
back disability, the evidence must demonstrate that a low 
back disability was contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.  

To establish service connection on a direct basis, the 
veteran must present evidence of a current low back 
disability, show manifestation of a low back disability 
during active service, and provide a medical opinion relating 
the current low back disability to the in-service 
manifestation of a low back disability.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The medical evidence includes a diagnosis of a current low 
back disability.  VA diagnoses from March 1992 to September 
2001 include degenerative arthritis and degenerative disc 
disease of the lumbar spine.  A valid claim requires proof of 
a present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The evidence is in approximate balance as to whether the 
veteran sought treatment for a low back disability during 
active duty.  The veteran is presumed to have been sound at 
enlistment because the May 1943 military examination report 
states that his spine was normal, and there is no evidence to 
suggest otherwise.  The veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b) (2002).  

In lay statements and hearing testimony, the veteran contends 
that he fell from an airplane wing and injured his low back 
while trying to refuel an airplane in service.  The veteran 
contends that his low back complaints were undocumented at 
sick call the next day because the examiner focused primarily 
on acute tonsil and inner ear complaints, which coincided 
with the fall.  His separation record confirms that he worked 
as an aviation machinist's mate in service, and service 
medical records confirm that he went to sick call and was 
treated for chronic tonsillitis in May 1945.  Service medical 
records show no treatment for a low back disability, and the 
veteran's spine was deemed normal at the May 1946 separation 
examination and at October 1950 and March 1956 reserve 
examinations.  The first hint of a low back disability 
appeared in March 1956 when the veteran reported wearing a 
back brace or support at some time in the past, and he later 
testified that he reported no back complaints in active 
service because he wanted to stay eligible for reserve duty.  
Although there is no record of such visit, the veteran is 
competent to testify that he went to the clinic during active 
duty with some kind of low back complaint.  Although the 
veteran is not competent to link a current low back 
disability to a specific in-service event, he is competent to 
provide evidence of that he fell in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The Board will now consider whether service connection is 
warranted for current degenerative arthritis and degenerative 
disc disease of the lumbar spine as incurred in active duty.  
Arthritis, as a chronic disease, shall be granted service 
connection if it manifests to a compensable degree within one 
year from the date of separation from service.  See 
38 U.S.C.A. §§  1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

Service connection is not in order because the medical 
evidence does not include a nexus opinion relating a current 
low back disability, including arthritis, to the fall from 
the airplane wing or any other event in service.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The September 2001 VA 
spine examiner reviewed the claims folder, examined the 
veteran, and opined that the in-service fall was the least 
likely cause of current degenerative arthritis and 
degenerative disc disease of the lumbar spine.  In support of 
his opinion, the September 2001 VA spine examiner cited the 
absence of service medical records showing treatment for the 
low back, the long gap between service and the beginning of 
post-service medical treatments for the low back, and the 
degenerative nature of the veteran's current low back 
disabilities.  

Similarly, the veteran has not shown continuity of low back 
symptomatology since service, which is required where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
If the veteran had injured his low back in the fall from the 
airplane wing in the mid-1940s, it is odd that he waited ten 
years before seeing a private chiropractor about low back 
pain.  

When a preponderance of the evidence is against the claim, as 
it is here, the benefit of the doubt doctrine is not for 
application, and service connection must be denied.  See 
38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for a low back disability 
is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

